                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

LORI FIENUP,

                        Plaintiff,                                   8:18CV266

        vs.
                                                                        ORDER
AMERICAN NATIONAL BANK and LYNNE
PAULY,

                        Defendants.


        This matter comes before the court on the parties Joint Stipulation for Extension of
Deadlines (Filing No. 22). After a review of the motion, the Court finds good cause for it to be
granted. Accordingly,


        IT IS ORDERED that the Joint Stipulation for Extension of Deadlines (Filing No. 22) is
granted, and the following case progression deadlines shall apply:
        1.     Plaintiff’s Expert Witness Designation deadline is extended to March 4, 2019.
        2.     Defendant’s Expert Witness Designation deadline is extended to April 4, 2019.
        3.     Plaintiff’s rebuttal Expert Witness Designation deadline is extended to May 1,
2019.
        4.     The deadline to complete Expert Witness Depositions is June 22, 2019. The
deadline to complete all non-expert depositions remains May 22, 2019.


        Dated this 30th day of January, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
